Judgments, Supreme Court, Bronx County, rendered May 15, 1970, after a jury trial, convicting defendants-appellants of attempted assault, second degree (Penal Law, §§ 110.00,120.05) and coercion, second degree (Penal Law, § 135.60), unanimously modified, on the law and the facts, by reducing the attempted assault in the second degree to assault third degree, by dismissing the coercion count and by unconditionally discharging the defendants, and as so modified, the judgments are affirmed. The record does not sustain the *768judgment as to the crimes found by the jury but amply sustains a conviction of both defendants to the crime of assault, third degree. (Code Grim. Pro., § 543, subd. 2.) In view of the reduction to a misdemeanor, the sentence should be modified to give credit for the time the defendants have been on probation and the defendants are therefore unconditionally discharged. Concur — MeGivern, J. P., Markewich, Nunez, Kupferman and Murphy, JJ.